         CASE 0:19-cv-02864-SRN-HB Document 65 Filed 02/11/20 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


    Brock Fredin,                                        Case No. 19-cv-2864 (SRN/HB)

                    Plaintiff,
                                                   LINDSEY MIDDLECAMP’S
    v.                                            MEMORANDUM OF LAW IN
                                                 SUPPORT OF HER MOTION TO
    James Street, Patrick C. Diamond,           DISMISS AND IN OPPOSITION TO
    And Lindsey Middlecamp,                       PLAINTIFF’S REQUEST FOR
                                                  TEMPORARY RESTRAINING
                    Defendants.                            ORDER


         Plaintiff Brock Fredin has initiated yet another lawsuit against Defendant Lindsey

Middlecamp as part of his scheme to harass her and misuse the court system. This is the

fifth lawsuit Fredin has asserted against Middlecamp, each repeating the very same

allegations as the previously filed lawsuits1. Fredin’s current lawsuit is made in bad faith

and, similar to the other lawsuits, is based on his personal animus against Middlecamp and

judicial officers presiding over the Ramsey County Harassment Restraining Order

proceeding (“HRO”).

         Fredin’s Amended Complaint should be dismissed because 42 U.S.C. § 1983 and

the First, Fourth and Fourteenth Amendments prohibit only governmental actions, they do

not prohibit Middlecamp’s private actions and, consequently, fail to state a claim against

her. Fredin’s motion for a temporary restraining order must also be denied if the claims are

dismissed. Even if the claims survive, the Anti-Injunction Act prohibits this Court from


1
 See Fredin v. Middlecamp (17-cv-03058); Fredin v. Miller et al. (18-cv-00466); Fredin v.
Clysdale et al. (18-cv-00510); Fredin v. Miller et al. (19-cv-03051).


4830-6817-7844.2
     CASE 0:19-cv-02864-SRN-HB Document 65 Filed 02/11/20 Page 2 of 10



issuing the requested injunction. The fact that Fredin has failed to establish the required

four factors for issuance of a temporary injunction also counsels in favor of denying the

motion.

                                    BACKGROUND

       Here, Fredin is suing Middlecamp, state court judge Patrick C. Diamond and state

court referee James Street pursuant to 42 U.S.C. § 1983. (Am. Compl. ¶ 1 [Doc. No. 9].)

Fredin also moves for a temporary restraining order or preliminary injunction to enjoin the

enforcement of a harassment restraining order issued by Judge Diamond on July 26, 2019,

on a petition filed by Middlecamp (“2019 HRO”) [Doc. 35]. The 2019 HRO and a final

order are subject to an evidentiary hearing that began in December 2019 and is scheduled

to conclude in March 2020 in Middlecamp v. Fredin, Case No. 62-HR-CV-19-621

(Ramsey Cty. Dist. Ct). (Pl.’s Mem. Supp. Second Mot. TRO at 1 [Doc. No. 35].)

       Fredin alleges in this action that the 2019 HRO violates the First and Fourteenth

Amendments. (Am. Compl. ¶¶ 15–17, 25–42.) He also claims a violation of the Fourth

Amendment occurred when he was served with the 2017 HRO. (Id. ¶¶ 43–49.)

       On December 4, 2019, Judge Diamond and Referee Street (collectively, “State

Defendants”) filed a motion to dismiss for lack of subject matter jurisdiction under Federal

Rule of Civil Procedure 12(b)(1) and for failure to state a claim under Rule 12(b)(6). On

February 5, 2020, the Court issued a Report and Recommendation (“R&R”) ruling that the

judicial immunity doctrine applies to the State Defendants and shields them from Fredin’s

claims. [Doc. 61 at 5.] With respect to Fredin’s request for injunctive relief against the



                                             2
      CASE 0:19-cv-02864-SRN-HB Document 65 Filed 02/11/20 Page 3 of 10



State Defendants, the Court determined that “there is no chance of Fredin’s success on the

merits of his claims because the State Defendants are immune from suit.” (Id. at 8.)

       Middlecamp did not initially file a response to Fredin’s motion for injunctive relief,

as Middlecamp was never properly served with a copy of the summons and complaint or

with Fredin’s motion for injunctive relief. (See Order [Doc. No. 45] (explaining likely

service deficiencies); Fredin Letter [Doc. No. 48] (confirming Middlecamp was never

personally served with the summons and complaint).) On January 24, 2020, Middlecamp

filed a letter describing the service deficiencies and asking for leave to file a motion to

dismiss on or before February 11, 2020. (Breyer Letter at 1–2 [Doc. No. 57].) The Court

granted the request. [Doc. No. 59]. The Court also held in abeyance Fredin’s motion

injunctive relief until Middlecamp had an opportunity to respond. [Doc. No. 35]. This

memorandum serves as support for Middlecamp’s motion to dismiss and constitutes her

response in opposition to Fredin’s motion for injunctive relief.

                                       ARGUMENT

I.     Standard of Review

       All claims against Middlecamp are asserted under the United States Constitution

and are subject to dismissal under Rule 12(b)(6) for failure to state a claim upon which

relief can be granted. “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. In addition, “Rule 12(b)(6) authorizes a

                                              3
      CASE 0:19-cv-02864-SRN-HB Document 65 Filed 02/11/20 Page 4 of 10



court to dismiss a claim on the basis of a dispositive issue of law.” Neitzke v. Williams, 490

U.S. 319, 326 (1989). Whether a complaint states a cause of action is a question of law.

Morton v. Becker, 793 F.2d 185, 187 (8th Cir.1986). “At a minimum . . . a complaint must

contain facts sufficient to state a claim as a matter of law and must not be merely conclusory

in its allegations.” Springdale Educ. Ass’n v. Springdale Sch. Dist., 133 F.3d 649, 651 (8th

Cir. 1998).

II.    42 U.S.C. § 1983 Claims do not Apply to Private Citizens

       To support a §1983 claim, the “the conduct at issue ‘must have been committed by

a person acting under color of state law.’” Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010)

(quoting Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir. 1994)). Such “state action occurs

where the challenged action of a private party is ‘fairly attributable’ to the state.” Logan v.

Bennington Coll. Corp., 72 F.3d 1017, 1027 (2d Cir. 1995) (quoting Lugar v. Edmondson

Oil Co., 457 U.S. 922, 937, 102 S.Ct. 2744, 73 L.Ed.2d 482 (1982)).

       Here, Middlecamp is a private actor and the acts complained of took place in pursuit

of an HRO that she seeks for herself, personally, and not on behalf of a governmental

agency. Counts 1 – 4 of the Amended Complaint all relate to an HRO Order issued by the

Ramsey County District Court. Middlecamp did not issue that Order and she had no

authority over its terms. There are no allegations in the Amended Complaint that support

the notion that Middlecamp was acting on behalf of a governmental entity in pursuit of her

HRO. Because the acts alleged relate to Middlecamp’s actions as a private citizen, Fredin’s

§ 1983 claims do state a claim for relief and must be dismissed.



                                              4
       CASE 0:19-cv-02864-SRN-HB Document 65 Filed 02/11/20 Page 5 of 10



III.   The First and Fourteenth Amendments Do not Apply to Private Citizens

       The First Amendment provides in relevant part that “Congress shall make no law ...

abridging the freedom of speech.” The Fourteenth Amendment makes the First

Amendment's Free Speech Clause applicable against the States: “No State shall make or

enforce any law which shall abridge the privileges or immunities of citizens of the United

States; nor shall any State deprive any person of life, liberty, or property, without due

process of law ....” § 1. The text and original meaning of those Amendments, as well as

this Court's longstanding precedents, establish that the Free Speech Clause prohibits only

governmental abridgment of speech. The Free Speech Clause does not prohibit private

abridgment of speech. See, e.g., Denver Area Ed. Telecommunications Consortium, Inc. v.

FCC, 518 U.S. 727, 737, 116 S.Ct. 2374, 135 L.Ed.2d 888 (1996) (plurality

opinion); Hurley v. Irish-American Gay, Lesbian and Bisexual Group of Boston, Inc., 515

U.S. 557, 566, 115 S.Ct. 2338, 132 L.Ed.2d 487 (1995); Hudgens v. NLRB, 424 U.S. 507,

513, 96 S.Ct. 1029, 47 L.Ed.2d 196 (1976); cf. Miami Herald Publishing Co. v. Tornillo,

418 U.S. 241, 256, 94 S.Ct. 2831, 41 L.Ed.2d 730 (1974).

       According to the Amended Complaint, the violations of the First and Fourteenth

Amendments emanate from the HRO issued by the Ramsey County District Court and

Fredin’s eventual incarceration. (Am. Compl. at ⁋15-18, 23.) While Fredin blames

Middlecamp for the actions of the Courts, Middlecamp did not issue the HRO or rule in a

judicial capacity on Fredin’s incarceration and, therefore, there are no allegations in the

Amended Complaint supporting the claim. Even if it was alleged that Middlecamp violated

Fredin’s First and Fourteenth Amendment rights, those Amendments do not prohibit

                                            5
      CASE 0:19-cv-02864-SRN-HB Document 65 Filed 02/11/20 Page 6 of 10



private abridgment of speech. Fredin’ claims under the First and Fourteenth Amendments

fail to state a claim and must be dismissed.

IV.    The Fourth Amendment Does not Apply to Private Citizens

       Fredin claims that Middlecamp violated the Fourth Amendment when “Defendants

[] serve[d] Defendant Middlecamp’s April 14, 2107 harassment restraining order by way

of illegal entry to Plaintiff’s residence.” (Am. Compl. at ⁋44.)

       To begin, it is not alleged that Middlecamp served the HRO or had any part in its

service (other than being named as the petitioner). For that reason, the pleading is deficient

on its face and must be dismissed. Even if she was alleged to have participated in the service

of the HRO, the Fourth Amendment does not apply to private individuals, so long as the

private party is “‘not acting as an agent of the Government or with the participation or

knowledge of any governmental official.’” United States v. Jacobsen, 466 U.S. 109, 113,

104 S.Ct. 1652, 80 L.Ed.2d 85 (1984) (quoting Walter v. United States, 447 U.S. 649, 662,

100 S.Ct. 2395, 65 L.Ed.2d 410 (1980) (Blackmun, J., dissenting)).

       Here, Middlecamp did not “illegally ent[er] [in]to Plaintiff’s residence,” she was

not even present during the actions Fredin complains about. As pleaded in the Amended

Complaint, the service of the HRO was done by law enforcement (Am. Compl. at ⁋23),

whose actions with regard to the no-knock warrant and service of the HRO have already

been litigated and dismissed by this Court2.


2
 See Fredin v. Clysdale et al. (18-cv-00510). United States Magistrate Judge Hildy Bowbeer in
her Report and Recommendation dated December 20, 2018 dismissed the Fourth and Fourteenth
Amendment claims against Defendants. [Doc. 106.] The Order of Judge Susan Richard Nelson,
dated February 21, 2019, approved in its entirety the Report and Recommendation [Doc. 113].

                                               6
      CASE 0:19-cv-02864-SRN-HB Document 65 Filed 02/11/20 Page 7 of 10



V.     Fredin is not Entitled to a Preliminary Injunction or a Temporary Restraining
       Order

       A.     This Court is Prohibited by the Anti-Injunction Act from Enjoining a
              State Court Proceeding
       The Anti-Injunction Act is a United States federal statute that prohibits any federal

court from issuing an injunction against proceedings in any state court. The Act was

enacted to alleviate states' fears of federal power. The Act states:

       A court of the United States may not grant an injunction to stay proceedings
       in a state court except as expressly authorized by Act of Congress, or where
       necessary in aid of its jurisdiction, or to protect or effectuate its judgments.

28 U.S.C. § 2283.

       The Anti–Injunction Act prohibits federal courts from enjoining proceedings in

state courts unless the injunction falls within one of three exceptions. Atlantic Coast Line

R.R. v. Brotherhood of Locomotive Eng'rs, 398 U.S. 281, 286–87, 90 S.Ct. 1739, 1742–43,

26 L.Ed.2d 234 (1970). Courts must construe the exceptions to the Anti–Injunction Act

narrowly and resolve doubts in favor of letting the state action proceed. Id. at 297, 90 S.Ct.

at 1748; Vendo Co. v. Lektro–Vend Corp., 433 U.S. 623, 630, 97 S.Ct. 2881, 2887, 53

L.Ed.2d 1009 (1977).

       Here, none of the three exceptions apply. First, there is no “authorized Act of

Congress” preventing the HRO from proceeding. Second, the federal court is not exercising

jurisdiction over the state HRO proceeding (nor could it). Third, as revealed by the

Amended Complaint, the desired injunction is not being sought as means to protect or

effectuate an order from this Court. To the contrary, the only reason Fredin is seeking an

injunction is because he fears an adverse ruling in that proceeding.

                                              7
      CASE 0:19-cv-02864-SRN-HB Document 65 Filed 02/11/20 Page 8 of 10



       Because the Anti–Injunction Act prohibits this Court from enjoining the state HRO

proceedings, Fredin’s motion must be denied.

       B.     Plaintiff Cannot Satisfy the Four Factor Test for a preliminary
              injunction or a temporary restraining order

       Assuming arguendo that the Court does not dismiss the claims under Rule 12 and,

further, ignores the Anti–Injunction Act, Fredin’s motion nevertheless fails to satisfy the

four factor test employed by this Court when deciding to grant a temporary restraining

order. The four factors governing a court’s decision are: “(1) the probability of the

movant’s success on the merits; (2) the threat of irreparable harm to the movant; (3) the

balance between this harm and the injury that granting the injunction will inflict on other

interested parties; and (4) whether the issuance of the preliminary injunction is in the public

interest.” Emerson Elec. Co. v. Rogers, 418 F.3d 841, 844 (8th Cir. 2005) (citing

Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981)).

       With respect to Fredin’s request for injunctive relief against Judge Diamond and

Referee Street, the Court has already ruled that “there is no chance of Fredin’s success on

the merits of his claims because the State Defendants are immune from suit.” (Doc. 61,

citing Mid-Am. Real Estate Co. v. Iowa Realty Co., 406 F.3d 969, 972 (8th Cir. 2005)).

Thus, an injunction cannot issue against the State Defendants. Having determined that the

judicial officers presiding over the HRO proceeding are immune from suit, and are free to

proceed at their own discretion in conducting the HRO proceeding, the Court cannot now

rule that the same HRO proceeding be enjoined simply because Fredin has named

Middlecamp as a defendant. As explained above, neither 42 U.S.C. § 1983 nor the


                                              8
     CASE 0:19-cv-02864-SRN-HB Document 65 Filed 02/11/20 Page 9 of 10



Constitutional Amendments have any application to the conduct of private individuals such

as Middlecamp. Furthermore, the Anti–Injunction Act prohibits this Court from enjoining

the state HRO proceedings. For these reasons, Fredin has no chance of success on the

merits of his claims.

       As for factors two (irreparable harm) and three (balancing the harms), Fredin has

established no harm at all for having to participate in an evidentiary hearing before a fair

and impartial judicial officer. Similarly, he has failed to establish that an issuance of the

preliminary injunction in this case is in the public interest. Clearly, the issuance of a

preliminary injunction would not be in the public interest, as it would set a precedent for

bad actors such as Fredin to use federal courts to usurp the authority of state courts. It

would also severely prejudice Middlecamp’s right to obtain an HRO that is needed to

protect her from Fredin’s relenting harassment.

                                     CONCLUSION

       For the foregoing reasons, Defendant Middlecamp respectfully request that the

Court dismiss the claims against her pursuant to Rule 12(b)(6) and, further, deny Plaintiff’s

motion of a temporary restraining order.




                                             9
   CASE 0:19-cv-02864-SRN-HB Document 65 Filed 02/11/20 Page 10 of 10




Date: February 11, 2020         KUTAK ROCK LLP

                                By: /s/ K. Jon Breyer
                                K. Jon Breyer (MN #302259)
                                60 South Sixth Street
                                Suite 3400
                                Minneapolis, MN 55402
                                Telephone: (612) 334-5057
                                Jon.breyer@kutakrock.com

                                Attorneys for Defendant Lindsey Middlecamp




                                   10
